In a proceeding pursuant to CPLR article 78 to review a determination of the Medical Society of the State of New York, dated December 14, 1984, which sustained the denial of the petitioner’s application for membership in the respondent Nassau County Medical Society, Inc., by vote of the membership on May 29, 1984, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Roberto, J.), entered July 29, 1985, which confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
Because the petitioner has failed to establish economic necessity or a virtual monopoly, the denial of his application for membership in the Nassau County Medical Society, Inc., is not subject to judicial review (see, Matter of Salter v New York State Psychological Assn., 14 NY2d 100; Matter of Kurk v Medical Socy., 24 AD2d 897, 898, affd 18 NY2d 928; Matter of Wade v Suffolk County Med. Socy., 88 AD2d 602; see also, Matter of Fritz v Huntington Hosp., 39 NY2d 339, 344; Jacobson v New York Racing Assn., 33 NY2d 144, 150). Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.